Title: To George Washington from John Jay, 15 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 15th May—1779

Major General Lincoln’s ill state of health has induced Congress to permit him to retire from a Climate unfriendly to it’s Recovery—Your Excellency will perceive by the enclosed Copy of an Act of the 13th Inst., that Brigadier General Moultrie is to take the Command in his absence under certain Restrictions.
I also transmit a copy of a Letter from Governor Johnson to Coll Hollingsworth—And am With the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
John Jay Presid.
